COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00168-CV


Carolyn Butler                            §    From the 96th District Court

                                          §    of Tarrant County (096-264057-13)

v.                                        §    July 9, 2015

                                          §    Opinion by Justice Gardner

Robert Skegrud

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Anne Gardner__________
                                          Justice Anne Gardner